 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN ANDRES,                              Case No. 1:19-cv-00744-DAD-JLT (PC)
12                       Plaintiff,              FINDINGS AND RECOMMENDATIONS TO
                                                 DENY PLAINTIFF’S MOTION TO PROCEED
13           v.                                  IN FORMA PAUPERIS
14    CARMONA, et al.,                           (Doc. 2)
15                       Defendants.             21-DAY DEADLINE
16

17          Plaintiff filed a motion to proceed in forma pauperis along with this civil rights action
18   pursuant to 42 U.S.C. ' 1983. When Plaintiff filed this action, he had $2,000 in cash or in a
19   checking or savings account, he receives $1,100 per month in take-home pay, and he has no
20   dependents. The Court recommends that Plaintiff’s motion be DENIED.
21   I.     Legal Standard
22          An indigent party may be granted permission to proceed in forma pauperis upon
23   submission of an affidavit showing inability to pay the required fees. 28 USC § 1915(a).
24   Proceeding “in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114, 116
25   (9th Cir. 1965). A party need not be completely destitute to proceed in forma pauperis. Adkins v.
26   E.I. DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948). However, “[i]f an applicant has
27   the wherewithal to pay court costs, or some part thereof, without depriving himself and his
28


                                                   1
 1   dependents (if any there be) of the necessities of life, then he should be required, in the First

 2   Circuit’s phrase, to ‘put his money where his mouth is.’” Williams v. Latins, 877 F.2d 65 (9th

 3   Cir. 1989) (affirming district court denial of in forma pauperis where in past 12 months, plaintiff

 4   received a sum of $5,000 settling a civil action and no indication it was unavailable to plaintiff)

 5   (citing, Temple, 586 F.Supp. at 851 (quoting In re Stump, 449 F.2d 1297, 1298 (1st Cir. 1971)

 6   (per curiam)). The determination as to whether a plaintiff is indigent and therefore unable to pay

 7   the filing fee falls within the court’s sound discretion. California Men’s Colony v. Rowland, 939

 8   F.2d 854, 858 (9th Cir. 1991) (reversed on other grounds).

 9          “The trial court must be careful to avoid construing the statute so narrowly that a litigant

10   is presented with a Hobson’s choice between eschewing a potentially meritorious claim or

11   foregoing life’s plain necessities.” Temple v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984),

12   citing Potnick v. Eastern State Hospital, 701 F.2d 243, 244 (2d Cir. 1983) (per curiam); Carson v.

13   Polley, 689 F.2d 562, 586 (5th Cir. 1982). “But, the same even-handed care must be employed to

14   assure that federal funds are not squandered to underwrite, at public expense, either frivolous

15   claims or the remonstrances of a suitor who is financially able, in whole or in material part, to

16   pull his own oar.” Temple, 586 F. Supp. at 850, citing Brewster v. North American Van Lines,

17   Inc., 461 F.2d 649, 651 (7th Cir. 1972).

18          To proceed in forma pauperis, a plaintiff need not demonstrate that he is completely

19   destitute, but his poverty must prevent him from paying the filing fee and providing his

20   dependents with the necessities of life. See Adkins v. E.I. DuPont de Nemours & Co., 335 U.S.

21   331, 339-40 (1948). A “‘showing of something more than mere hardship must be made.’”

22   Nastrom v. New Century Mortg. Corp., No. 11-cv-1998, 2011 WL 7031499, at *1 (E.D. Cal. Dec.

23   7, 2011) (quoting Martin v. Gulf States Utilities Co., 221 F.Supp. 757, 759 (W.D. La.1963)),

24   report and recommendation adopted by, 2012 WL 116563 (E.D. Cal. Jan.12, 2012). Plaintiff

25   currently is not providing for any dependents, earns $1,100 per month in take-home pay, and has

26   $2,000 at his disposal and makes no showing that poverty prevents him from paying the filing fee

27   and providing for his necessities of daily life.

28          The determination whether a party may proceed in forma pauperis is a “matter within the


                                                        2
 1   discretion of the trial court and in civil actions for damages should be allowed only in exceptional

 2   circumstances.” Weller v. Dickinson, 314 F.2d 598, 600 (9th Cir. 1963); see also Franklin v.

 3   Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“court permission to proceed in forma pauperis is

 4   itself a matter of privilege and not right; denial of in forma pauperis status does not violate the

 5   applicant’s right to due process”). Plaintiff had more than sufficient funds at his disposal when

 6   he filed this action to pay the filing fee and failed to respond to the order to show cause why his

 7   application to proceed in forma pauperis should not be denied. The Court finds nothing which

 8   prevents Plaintiff from paying the filing fee in this action. Plaintiff has not shown that

 9   exceptional circumstances exist to grant his motion to proceed in forma pauperis.

10                                         RECOMMENDATION

11          Accordingly, the Court RECOMMENDS that Plaintiff’s application to proceed in forma

12   pauperis, filed on May 28, 2019 (Doc. 2), be DENIED and that this action be dismissed without

13   prejudice to refiling on prepayment of the $350.00 filing fee.

14          These Findings and Recommendations will be submitted to the United States District

15   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within 21

16   days after being served with these Findings and Recommendations, Plaintiff may file written

17   objections with the Court which should be captioned “Objections to Magistrate Judge’s Findings

18   and Recommendations.” Failure to file objections within the specified time may result in the

19   waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

20   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

21   IT IS SO ORDERED.
22         Dated: July 11, 2019                          /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


                                                     3
